Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derek Hendricks appeals the district court’s orders granting Defendants summary judgment on Hendricks’ 42 U.S.C. § 1988 (2012) complaint, in which Hendricks alleged an Eighth Amendment claim of deliberate indifference to his serious medical condition, and denying Hendricks’ postjudgment motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hendricks v. Casina, No. 5:13-ct-03090-D (E.D.N.C. Oct. 20, 2015 & June 23, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED